EXHIBIT 10.12
THE GOODYEAR TIRE & RUBBER COMPANY
DEFINED CONTRIBUTION EXCESS BENEFIT PLAN
     WHEREAS, the Company desires to establish a excess benefit plan for the
purpose of providing supplemental retirement benefits on an unfunded basis to a
select group of management or highly compensated employees eligible to
participate in accordance with the terms hereof, as contemplated by
Section 201(2) of the Employee Retirement Income Security Act of 1974, as
amended;
     NOW, THEREFORE, said excess benefit plan is hereby adopted October 7, 2008,
effective January 1, 2005 to provide as follows:
ARTICLE I
DEFINITIONS
     For the purposes hereof, the following words and phrases shall have the
meanings indicated:
          1. The “Act” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          2. An “Affiliated Employer” shall mean any employer required to be
affiliated with the Company under Section 414(b), (c), or (m).
          3. The “Code” shall mean the Internal Revenue Code of 1986 as amended.
          4. The “Company” shall mean The Goodyear Tire & Rubber Company, an
Ohio corporation, its corporate successors and the surviving corporation
resulting from any merger of The Goodyear Tire & Rubber Company with any other
corporation or corporations.



--------------------------------------------------------------------------------



 



- 2 -

          5. An “Employee” shall mean any person employed by an Employer on a
salaried basis and eligible to participate in the Savings Plan.
          6. An “Employer” shall mean the Company and any other Affiliated
Employer who adopts the Plan with the consent of the Company.
          7. An “Excess Benefit” is the benefit payable under this Plan pursuant
to Article II.
          8. The “Excess Compensation” is the amount of compensation for any
Participant in the Savings Plan to the extent the Participant had compensation
limited by either Code Sections 401(a)(17) or 415(c) from being taken into
account in computing the Employer’s Retirement Contributions for the Participant
in the Savings Plan.
          9. The “Excess Contribution” shall be the amount of contribution made
pursuant to Sections 3.3 or 3.4.
          10. A “Participant” shall mean any Employee who was a Participant in
the Savings Plan and who had Excess Compensation.
          11. “Plan” shall mean the plan as set forth herein, together with all
amendments hereto, which shall be called “The Goodyear Tire & Rubber Company
Defined Contribution Excess Benefit Plan.”
          12. The “Savings Plan” shall mean either The Goodyear Tire & Rubber
Company Employee Savings Plan for Salaried Employees or The Goodyear Tire &
Rubber Company Savings Plan for Retail Employees, as the same shall be in effect
on the various dates of an Employee’s participation.
     All other words and phrases used herein shall have the meanings given them
in the Savings Plans, unless a different meaning is clearly required by the
context.



--------------------------------------------------------------------------------



 



- 3 -

ARTICLE II
EXCESS BENEFIT
          1. Eligibility. A Participant who dies or terminates employment with
an Employer under conditions that make such Participant or beneficiary eligible
for a benefit derived from Retirement Contributions under the Savings Plan, who
had Excess Compensation and who does not receive a benefit from The Goodyear
Tire & Rubber Company Supplementary Pension Plan shall be eligible for an Excess
Benefit.
          2. Amount of Excess Benefit. The amount of the Excess Benefit shall be
the sum of all Excess Contributions notionally credited increased by (a) from
January 1, 2005 until September 30, 2008, a seven (7) percent compounded annual
return, and (b) commencing October 1, 2008, interest credited at 120% of the
Applicable Federal Long-Term Rate as of the first day of each quarter (as
prescribed under Section 1274(d) of the Code), compounded monthly, computed from
the date of each notional contribution.
          3. Excess Contributions. Excess Contributions will be notionally
credited to a Participant on the last day of any calendar month in which the
Participant had Excess Compensation. The Excess Contributions will be for the
amount that the Participant would have had additional Retirement Contributions
to the Savings Plan for such month with respect to the Participant’s Excess
Compensation.
          4. Minimum Excess Contributions. If a Participant only received
Retirement Contributions of three (3) percent of Compensation under the Savings
Plan for any given month then the Excess Contributions under Section 3 of
Article II will be five (5) percent of the Excess Compensation of such
Participant for such month.



--------------------------------------------------------------------------------



 



- 4 -

ARTICLE III
TIME AND FORM OF PAYMENT
          1. Payment of Benefits. Each Excess Benefit provided for hereunder
shall be paid as a lump sum to the Participant or to the Participant’s
beneficiary under the Savings Plan, if the Participant is deceased. Such lump
sum payments will be made within 90 days after death to any beneficiary or
within 90 days after any Separation from Service if Participant is vested in the
Savings Plan and is not a Specified Employee. Any Participant who is a Specified
Employee shall be paid such lump sum on the first business day that is more than
six months after the date of Separation from Service.
          2. Specified Employees. A Specified Employee is an employee who is a
specified employee in accordance with Section 409A of the Code. The specified
employee identification date for the Plan is December 31 of each year. The
specified employee effective date for the Plan is each following January 1.
          3. Separation from Service. For purposes of establishing whether an
employee has a Separation from Service, the employee will be deemed to have a
Separation from Service on the date of termination of employment, if the
employee after the date of termination of employment is not reasonably
anticipated to provide a level of bona fide services that exceeds 25% of the
average level of bona fide services provided by the employee in the immediately
preceding 36 months (or the total period of employment, if less than 36 months),
within the meaning of Section 409A of tax code.



--------------------------------------------------------------------------------



 



- 5 -

ARTICLE IV
ADMINISTRATION
     The Plan is a plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. Accordingly, the Plan shall be construed and administered in the
manner appropriate to maintain the Plan’s status as such under the Act. To the
extent that the Act applies to the Plan, the Company shall be the “named
fiduciary” of and the “plan administrator” of the Plan. The Company shall be
responsible for the general administration of the Plan and for carrying out the
provisions hereof. The Employers shall be responsible for making any required
benefit payments under the Plan. The Company shall have the sole and absolute
authority and power to administer and carry out the provisions of the Plan,
except that the Employers shall make any required benefit payments hereunder; to
determine all questions relating to eligibility for and the amount of any
benefit hereunder and all questions pertaining to claims for benefits and
procedures for claim review; to resolve all other questions arising under the
Plan, including any questions of construction; and to take such further action
as the Company shall deem advisable in the administration of the Plan. All
actions taken and decisions made by the Company hereunder be final and binding
upon all interested parties.
ARTICLE V
AMENDMENT AND TERMINATION
          1. Right to Amend or Terminate. The Company reserves the right in its
sole and absolute discretion to amend or terminate the Plan at any time by
action of its Board of Directors subject to the requirements of this Article;
provided, however, that no such



--------------------------------------------------------------------------------



 



- 6 -

action shall adversely affect the right of any Employee or beneficiary to any
Excess Benefit determined under the provisions of the Plan previously in effect
for any period of time that the Employee was a Participant.
          2. Notwithstanding the foregoing, no termination or amendment of this
Plan may accelerate payment of Excess Benefits to any Participant except under
the following conditions subject to the mandatory six-month delay for Specified
Employees:
          (1) The Company may terminate and liquidate the Plan within 12 months
of a corporate dissolution taxed under section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier the taxable year in which the
amount is actually or constructively received): (a) the calendar year in which
the Plan termination and liquidation occurs; (b) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(c) the first calendar year in which the payment is administratively
practicable.
          (2) The Company may terminate and liquidate the Plan pursuant to
irrevocable action taken by the Board of Directors within the 30 days preceding
or the 12 months following a change in control event (as defined in Treasury
Regulation §1.409A-3(i)(5)), provided that this paragraph will only apply to a
payment under a plan if all agreements, methods, programs, and other
arrangements sponsored by the Company immediately after the time of the change
in control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treasury Regulation
§1.409A-1(c)(2) are terminated and liquidated with respect to each Participant
that experienced the change in control event, so that under the terms of the
termination and liquidation all such participants are required to receive all
amounts of compensation



--------------------------------------------------------------------------------



 



- 7 -

deferred under the terminated agreements, methods, programs and other
arrangements within 12 months of the date the Company irrevocably takes all
necessary action to terminate and liquidate the agreements, methods, programs,
and other arrangements.
          (3) The Company may terminate and liquidate the Plan, provided that
(a) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company; (b) the Company terminates and liquidates
all agreements, methods, programs, and other arrangements sponsored by the
Company that would be aggregated with any terminated and liquidated agreements,
methods, programs, and other arrangements under Treasury Regulation §1.409-1(c)
if any Participant had deferrals of compensation under all of the agreements,
methods, programs, and other arrangements that are terminated and liquidated;
(c) no payments in liquidation of the Plan are made within 12 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not occurred; (d) all
payments are made within 24 months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan; and (e) the Company does
not adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation §1.409A-1(c) if the same service provider
participated in both plans, at any time within three years following the date
the service recipient takes all necessary action to irrevocably terminate and
liquidate the Plan.
ARTICLE VI
ADOPTION BY AFFILIATED EMPLOYERS



--------------------------------------------------------------------------------



 



- 8 -

     Any Affiliated Employer that at the time is not an Employer hereunder may
adopt the Plan and become an Employer hereunder by action of its Board of
Directors and by filing written notice thereof with the Company. Each Employer
other than the Company shall have the right to withdraw from the Plan by action
of its Board of Directors and by filing written notice thereof with the Company,
in which event the Employer shall cease to be an Employer for purposes of the
Plan; provided, however, that no withdrawal shall affect the right of any
Employee or beneficiary to any Excess Benefits for any period of time that the
Employee was an Excess Benefit Employee.
ARTICLE VII
MISCELLANEOUS
     1. Non-Alienation of Retirement Rights or Benefits. No Employee and no
beneficiary of an Employee shall encumber or dispose of such person’s right to
receive any payments hereunder. Payments hereunder, or the right thereto, are
expressly declared to be non-assignable and non-transferable. If an Employee or
beneficiary attempts to assign, transfer, alienate, or encumber the right to
receive any payment hereunder or permits the same to be subject to alienation,
garnishment, attachment, execution, or levy of any kind, then thereafter during
the life of such Employee or beneficiary, and also during any period in which
any Employee or beneficiary is incapable in the judgment of an Employer of
attending to personal financial affairs, any payments which an Employer is
required to make hereunder may be made, in the sole and absolute discretion of
the Employer, either directly to such Employee or beneficiary or to any other
person for the future care, use or benefit of such Employee or beneficiary or
that of such person’s dependents, if any. Each such payment may be made without
the



--------------------------------------------------------------------------------



 



- 9 -

intervention of a guardian, the receipt of the payee shall constitute complete
satisfaction for the Employer with respect thereto, and the Employer shall have
no responsibility for the proper application thereof.
     2. Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by an Employer to
continue employment with the Employer, and nothing herein contained shall be
construed as a commitment on the part of an Employer to continue the employment,
the annual rate of compensation, or any term or condition of employment of such
person for any period, and all Employees shall remain subject to discharge to
the same extent as if the Plan had never been put into effect.
     3. Interest of Employee an Unfunded, Unsecured Promise. The provision of
this paragraph 3 shall apply notwithstanding any other provision of the Plan to
the contrary. All benefits payable under the Plan are payable solely from an
Employer’s general assets. The obligation of an Employer under the Plan to
provide an Employee or beneficiary a benefit is solely the unfunded, unsecured
promise of the Employer to make payments as provided herein. No person shall
have any interest in, or a lien or prior claim upon, any property of an Employer
with respect to such benefits greater than that of a general creditor of the
Employer.
     4. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm, or corporation any legal or equitable
right as against any Employer, its officers, employees, or directors, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.



--------------------------------------------------------------------------------



 



- 10 -

     5. Absence of Liability. No member of the Board of Directors of any
Employer nor any officer of any Employer shall be liable for any act or action
hereunder, whether of commission or omission, taken by any other member, or by
an officer, agent, or employee, or, except in circumstances involving his bad
faith, for anything done or omitted to be done by himself.
     6. No Competition. The right of any Employee or beneficiary to an Excess
Benefit will be terminated, or, if payment thereof has begun, all further
payments will be discontinued and forfeited in the event such Employee (i) at
any time subsequent to the effective date wrongfully discloses any secret
process or trade secrets of the Company or any Affiliated Employer, or any of
the Company’s subsidiaries, or (ii) engages, either directly or indirectly, as
an officer, trustee, employee, consultant, partner, or substantial shareholder,
on his own account or in any other capacity, in a business venture that within
the ten-year period following his retirement the Company’s Board of Directors
reasonably determines to be competitive with the Company’s or any of its
Affiliated Employers, or any of the Company’s subsidiaries, to a degree
materially contrary to the best interests of the Company or any of its
Affiliated Employers, or any of the Company’s subsidiaries.
     7. Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not effect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     8. Governing Law. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of Ohio.
     9. Compliance with Section 409A of the Code. (a) It is intended that the
Plan comply with the provisions of Section 409A of the Code, so as to prevent
the inclusion in gross income of any amounts deferred hereunder in a taxable
year that is prior to the taxable year or



--------------------------------------------------------------------------------



 



- 11 -

years in which such amounts would otherwise actually be paid or made available
to Participants or Beneficiaries. This Plan shall be construed, administered,
and governed in a manner that affects such intent, and the Committee shall not
take any action that would be inconsistent with such intent.
     (b) Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, the other members of the Affiliated Group, the Board, nor
the Committee (nor its designee) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.
     (c) Any reference in this Plan to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance
promulgated with respect to such Section 409A by the U.S. Department of Treasury
or the Internal Revenue Service. For purposes of the Plan, the phrase “permitted
by Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409(A)(a)(1) of the
Code.
Executed this 22nd day of December, 2008.

            THE GOODYEAR TIRE & RUBBER COMPANY
      By:   /s/ Joseph B. Ruocco       Joseph B. Ruocco        Title:   Senior
Vice President, Human Resources        ATTEST:
      By:   /s/ Bertram Bell       Bertram Bell        Assistant Secretary     

